IN THE COURT OF APPEALS OF TENNESSEE
                                 AT NASHVILLE
                                  Assigned on Briefs March 7, 2000

      ROBERT PIRTLE v. TENNESSEE BOARD OF PAROLES, ET AL.

                        Appeal from the Chancery Court for Davidson County
                           No. 96-1629-II   Carol L. McCoy, Chancellor


                         No. M1998-00454-COA-R3-CV - Filed March 4, 2003


This appeal involves a dispute between a prisoner and the Tennessee Board of Paroles regarding the
revocation of his parole. After exhausting his administrative remedies, the prisoner filed a petition
for common-law writ of certiorari in the Chancery Court for Davidson County asserting that he did
not commit the crime that triggered the revocation of his parole. The trial court eventually dismissed
the petition on the ground that it was not timely filed, and the prisoner has appealed. While his
appeal was pending, the prisoner was released from the Department of Correction. Accordingly,
because this appeal is now moot, we vacate the trial court’s order and remand the case with
directions to dismiss the prisoner’s petition.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Vacated

WILLIAM C. KOCH , JR., J., delivered the opinion of the court, in which WILLIAM B. CAIN and
PATRICIA J. COTTRELL, JJ., joined.

Robert Pirtle, Tiptonville, Tennessee, Pro Se.

Paul G. Summers, Attorney General and Reporter, and John R. Miles, Nashville, Tennessee, for the
appellees, Tennessee Board of Paroles, Charles Traughber, John A. Greer, Darlene Millson, Dawn
Chase, and Tom Biggs.

                                       MEMORANDUM OPINION1


       In February 1992, the Tennessee Board of Paroles paroled Robert Pirtle who was serving
sentences for receiving stolen property and felony escape. One of the conditions of Mr. Pirtle’s
parole was that he would not commit criminal acts while on parole supervision. In late 1995, Mr.


       1
           Tenn. Ct. App. R. 10 provides:

       The Court, with the concurrence of all judges participating in the case, may affirm , reverse or m odify
       the actions of the trial court by memorandum opinion when a formal opinion would have no
       precedential value. When a case is decided by memorandum opinion, it shall be designated
       “MEMORANDUM OPINION,” shall not be published, and shall not be cited or relied on for any
       reason in any unrelated case.
Pirtle was arrested and charged with aggravated assault because of a fight with a female
acquaintance. Thereafter, on January 12, 1996, the Board revoked his parole and he was returned
to the custody of the Department of Correction. Mr. Pirtle sought an administrative appeal of the
Board’s decision on April 10, 1996, and the Board of Paroles denied Mr. Pirtle’s request for an
administrative appeal on May 3, 1996.

        Mr. Pirtle filed a petition for common-law writ of certiorari in the Chancery Court for
Davidson County, seeking judicial review of the Board’s decision to deny his parole. He asserted
that he had not committed the aggravated assault that triggered the Board’s action. The trial court
ordered the Board to provide Mr. Pirtle a new hearing, and then permitted Mr. Pirtle to amend his
petition to include a challenge to the new hearing. Ultimately, after over two years of procedural
wrangling, the trial court decided to dismiss Mr. Pirtle’s petition on timeliness grounds. The court
stated:

                      The [original] parole revocation order was entered on January
               12, 1996. [Mr. Pirtle] filed his administrative appeal of this order on
               April 10, 1996.

                       A prisoner’s failure to file an administrative appeal within 21
               days of his notice of the disposition of his parole revocation hearing
               will not toll the 60-day filing period [for seeking certiorari]. See
               Tenn. Comp. R. & Regs. r. 1100-1-1-.07(3)(c); West v. Tennessee
               Board of Paroles, No. 01A01-9604-CH-00362 (Tenn. Ct. App.,
               January 8, 1997). The record is silent as to the date [Mr. Pirtle]
               received the written notice of his parole revocation. However, [Mr.
               Pirtle] bears the burden of proving the timeliness of his appeal.
               Because [Mr. Pirtle] failed to establish that the administrative appeal,
               filed almost three (3) months after the parole hearing, was within 21
               days of receipt of his notice of the revocation, [Mr. Pirtle] must
               establish that he filed this certiorari action within 60 days of the
               parole revocation. See Blevins v. Board of Paroles, No. 01A01-9502-
               CH-00050 (Tenn. Ct. App., May 12, 1995). This petition was filed
               on May 28, 1996, well past the 60-day filing period to challenge the
               January 12, 1996 revocation of [Mr. Pirtle’s] parole. Accordingly,
               this Court does not have jurisdiction to review [Mr. Pirtle’s] parole
               revocation nor did it have jurisdiction to order a new parole
               revocation hearing. In view of this ruling, the additional issues raised
               in [the State’s] Motion to Dismiss are pretermitted.

Mr. Pirtle appealed the dismissal of his petition to this court.

                                                  II.

       Mr. Pirtle asserts on this appeal that the Board wrongfully revoked his parole in January 1996
because he did not commit the aggravated assault that triggered the revocation. He claims, in his
words, that he “is unlawfully in custody and there is no evidence to support the Board’s actions.”

                                                 -2-
In the course of preparing this opinion, this court learned that Mr. Pirtle was released from prison
in April 2001, having served enough time to satisfy the two sentences he was serving following the
revocation of his parole. We take notice of Mr. Pirtle’s release from the Department of Correction
as a post-judgment fact pursuant to Tenn. R. App. P. 14. Obviously, Mr. Pirtle’s release calls the
justiciability of this case into question.

         The requirements for litigation to continue are essentially the same as the requirements for
litigation to begin. Charter Lakeside Behavioral Health Sys. v. Tennessee Health Facilities
Comm’n, M1998-00985-COA-R3-CV, 2001 WL 72342, at *5 (Tenn. Ct. App. Jan. 30, 2001) (No
Tenn. R. App. P. 11 application filed). Thus, cases must remain justiciable throughout the entire
course of the litigation, including the appeal. State v. Ely, 48 S.W.3d 710, 716 n.3 (Tenn. 2001);
Cashion v. Robertson, 955 S.W.2d 60, 62-63 (Tenn. Ct. App. 1997). A case is not justiciable if it
does not involve a genuine, existing controversy requiring the adjudication of presently existing
rights. State v. Brown & Williamson Tobacco Co., 18 S.W.3d 186, 193 (Tenn. 2000); Ford
Consumer Fin. Co. v. Clay, 984 S.W.2d 615, 616 (Tenn. Ct. App. 1998).

        A moot case is one that has lost its justiciability because it no longer presents a present, live
controversy. McCanless v. Klein, 182 Tenn. 631, 637, 188 S.W.2d 745, 747 (1945); County of
Shelby v. McWherter, 936 S.W.2d 923, 931 (Tenn. Ct. App. 1996); McIntyre v. Traughber, 884
S.W.2d 134, 137 (Tenn. Ct. App. 1994). Thus, a case will be considered moot if it no longer serves
as a means to provide some sort of judicial relief to the prevailing party. Knott v. Stewart County,
185 Tenn. 623, 626, 207 S.W.2d 337, 338-39 (1948); Ford Consumer Fin. Co. v. Clay, 984 S.W.2d
at 616; Massengill v. Massengill, 36 Tenn. App. 385, 388-89, 255 S.W.2d 1018, 1019 (1952).

        Determining whether a case or an issue has become moot is a question of law. Charter
Lakeside Behavioral Health Sys. v. Tennessee Health Facilities Comm’n, 2001 WL 72342, at *5;
Orlando Residence, Ltd. v. Nashville Lodging Co., No. M1999-00943-COA-R3-CV, 1999 WL
1040544, at *3 (Tenn. Ct. App. Nov. 17, 1999) (No Tenn. R. App. P. 11 application filed). Thus,
unless the case fits within one of the recognized exceptions to the mootness doctrine,2 the courts will
ordinarily vacate the judgment and remand the case to the trial court with directions that it be
dismissed. Ford Consumer Fin. Co. v. Clay, 984 S.W.2d at 617; McIntyre v. Traughber, 884
S.W.2d at 138.

        Mr. Pirtle has now completed serving his sentences and is no longer in need of a new hearing
before the Board. Thus, any controversy over the correctness of the Parole Board’s action six-and-a-
half years ago has become moot. Mr. Pirtle has the relief this lawsuit requested – his freedom –
leaving this tortured litigation merely a husk that can provide him nothing. With the issues in this
case moot, this appeal has lost its justiciability.




         2
           The courts have recognized several exceptions to the m ootness do ctrine. E xercising their discretion, McIntyre
v. Traughber, 884 S.W .2d at 137 ; Dockery v. D ockery, 559 S.W .2d 9 52, 9 54 (Tenn. Ct. App. 197 7), they have declined
to dismiss cases when the issue involves important public interests, when the issue is important to the administration of
justice, and when an issue is capable o f repetition but will evade judicial review. State ex rel A nglin v. Mitchell, 596
S.W .2d 7 79, 7 82 (Tenn. 19 80). None of the se exceptions apply in this case.

                                                           -3-
                                                III.

        Consistent with our finding that this case has become moot on appeal, we vacate the trial
court’s decision and remand this matter with directions that Mr. Pirtle’s petition be dismissed on
mootness grounds. We tax the costs of this appeal to Robert Pirtle for which execution, if necessary,
may issue.




                                                       _____________________________
                                                       WILLIAM C. KOCH, JR., JUDGE




                                                -4-